DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Response to Amendment
Applicants’ submission, filed on 06/08/2022, addressing claims 1-4, 7-12, 15-18, and 26-29 rejection from the final office action (03/17/2022) by amending claims 1-2, 9, 11-12, 15, 26, and 29 and adding new claims 31-33 is entered and will be addressed below.

Election/Restrictions
Claims 5-6, 13-14, and 30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II or Species B)-E), there being no allowable generic or linking claim.

Claim interpretations
The newly added limitation “a plasma arc laterally spanning between the cathode and the interior wall of the workpiece“ of claim 1, there is no description in Applicants’ Specification describing what it means to be laterally spanning, it will be examined inclusive “extend across”, see Merriam-Webster.com. Note plasma generation between the cathode and anode intrinsically “extends across” anode and cathode.

The newly added limitation “the system being configured to cause plasma arc deposition coating of the ionic ta-C coating on the bore of the workpiece in an outwardly extending fan-like side view shape“ of claim 12, initially, the examiner notices that the fan-like side view shape is disclosed in Fig. 5, [0025]. However, Applicants argue that support of is in [0025] at 103 and 107 in Figs. 3-4. The plasma/vaporized particle intrinsically diffuse in fan-like expansion/spanning. See, for example, US 4167370 “Some of the ionized gas molecules that strike a particular electrode surface serve to effect sputtering which spreads the material of the electrode surface into the region 13A to effect gettering” (col. 2, line 66 to col. 3, line 1). In fact, collimation requires additional equipment and significant control scheme. 

The “ta-C coating” is a super-hard tetrahedrally bonded amorphous carbon thin films or a diamond-like carbon (DLC) (Specification [0007]).

The “the system is configured to emit an ionic ta-C coating onto the workpiece” of claim 2, the previously added limitation “the bore of the workpiece including an ionic ta-C coating“ of claim 12, the ta-C coating is a product of the deposition, the new limitation “the bore of the engine block including a single ionic ta-C coating directly located on an inside of the bore without another coating layer therebetween” is not part of the apparatus. An apparatus that is capable of providing carbon source and capable of producing ta-C coating, whether the workpiece already has another layer or not, is considered reading into the claim.
The newly amended limitation “the workpiece is stationary when the system is configured to pass the magnetic field between the cathode and the workpiece; and 
only a single and stationary cathode is within a bore of the workpiece when the magnetic field passes between the cathode and the workpiece“ of claim 2, “the system being configured to keep the cathode stationary within the bore when the cathode is energized” of claim 12, and “the cathode-movement actuator being configured to cause the cathode to be stationary within the bore when the cathode is energized” of claim 26, the timing of the operation is an intended use of the apparatus, when an apparatus is capable of keep named component stationary, it is considered read into the apparatus claim.

	In particular, the “the cathode-movement actuator comprising a robotic arm operably moving the cathode from a retracted position to an advanced position within the bore of the engine block“ of claim 26, this is referring to the assembly of the apparatus during set up (or before coating), and will be examined accordingly.

The “wherein the workpiece is a metallic automotive vehicle engine block including an internal piston cylinder which is plasma arc deposition coated with a tetrahedrally bonded amorphous carbon thin film by the cathode” of claim 10, and the new limitation “an engine block” of claims 10 and 26, the workpiece, as well as the coated film, is not part of the apparatus.  
The previously added limitation “the cathode is a cool-cathode of less than 120° C at an outer surface thereof to avoid the use of cooling fluid” of claim 10 (similarly claim 29), it is “The cathode is expected to generate less than 120° C. at its outer surface during the coating process, if about 2 kW of electrical power for about 120 seconds is employed” according to Applicants’ Specification [0028]. The operation of the electrical power level and time period is also an intended use of the apparatus.

The “a plasma arc deposition coating using the cathode having an ion impact energy of at least 10 eV against the workpiece which is metallic, a complete coating cycle being no greater than five minutes from when the vacuum is started to when the vacuum ends” of claim 11 (similarly for claims 12 and 26), the operation parameter and the workpiece is an intended use of the apparatus.  
The “a complete coating cycle being no greater than five minutes from when the vacuum is started to when the vacuum ends” of claim 11 (similarly for claims 17 and 28) is a performance metrics, not part of the apparatus. The cycle time depends on the thickness of coating, the pumping rate, etc. therefore, it depends on the operation parameters.
The newly added limitation “the ionic ta-C coating has a thickness of about 0.01-30 microns” of claim 17, “the ionic ta-C coating has a thickness of about 0.01-30 microns “ of claim 28, the product made by the apparatus and its thickness is not part of the apparatus and is also an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly amended claim 26 recites “a programmable controller operably controlling an electrical arc, a vacuum pump, a relief valve, a seal-actuator and a cathode-movement actuator; the cathode-movement actuator comprising a robotic arm operably moving the cathode from a retracted position to an advanced position within the bore of the engine block”, there is no support in Applicants’ Specification.
Applicants’ Specification describes “A programmable controller 101 of an electrical circuit 83 energizes and de-energizes actuator 71” ([0021], 2nd sentence, which moves permanent magnet 69) and “An automated mechanism 95 such as a robotic arm, actuator-driven linkage, actuator-driven ball screw or the like, controlled by controller 101, operably moves end caps 87 and 89 from their retracted positions to their sealing and advanced positions against engine block 26” ([0023], 4th sentence). However, nowhere in Applicants Specification describes the programmable controller 101 controls the robot arm 63 (that moves cathode). 

Dependent claims 27-31 are also rejected under USC 112(b) at least due to dependency to rejected claim 26.

The new limitation of claim 32 recites “further comprising a flexible and inflatable bulb seal inflating to seal between an end cap and the workpiece after the cathode has been inserted into the workpiece, the end cap removably positioned adjacent an open end of the interior wall of the workpiece”, there is no support of inflating bulb seal 91 after the cathode has been inserted into the workpiece.
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “the cathode-movement actuator …”, there is no antecedent basis for this limitation in parent claim 1. 

Claim 33 will be examined inclusive “a cathode-movement actuator …” in line 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wesemeyer et al. (US 5026466, from IDS, hereafter ‘466), in view of Aharonov (US 20140260955, from IDS, hereafter ‘955).
‘466 teaches some limitations of:
Claim 1: Device For Coating Cavities Of Objects (title, the claimed “A coating system comprising”):
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “an elongated cathode”, see also Fig. 4);
 In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “at least one magnetic source located within the cathode” and “the at least one magnetic source being adapted to cause a magnetic field to linearly move along the cathode”); 
in FIG. 5 schematically a circuitry is shown in which the tube 1 is connected as anode (col. 3, lines 33-34, the claimed “a workpiece surrounding an outer surface of the cathode, the workpiece acting as an anode”);
 For limiting the effects of possible leaks to the vacuum two connections 15 and 16 are provided, wherein the connection 15 is connected with a vacuum prepump and connection 16 is connected with a high vacuum pump. To prevent coating of the part of the rod 11 being within the vacuum vessel 2 (col. 2, lines 49-54, the claimed “a vacuum source adapted to create a vacuum around the cathode”);
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “an interior wall of the workpiece, surrounding the outer surface of the cathode, defining part of a vacuum chamber connected to the vacuum source”, as the interior wall of the workpiece surrounds a part of the vacuum chamber, and this interior volume is connected to the vacuum source, note the claim does not require that the workpiece is part of the wall of the vacuum chamber, which is further limited by claims 3, 4, or 7),
  not only atoms but also ions are deposited. This advantage is accompanied by the more complicated embodiment shown in FIG. 5 with regard to the embodiment shown in FIG. 4 (col. 3, lines 45-48, the claimed “a plasma arc laterally spanning between the cathode and the interior wall of the workpiece“).
Fig. 5 of ‘466 shows adjustable voltage source 27, by applying a low voltage, less heat will be generated and ‘466 is capable of the limitation of:
Claim 10: and the cathode is a cool-cathode of less than 120° C at an outer surface thereof to avoid the use of cooling fluid.

‘466 does not teach the other limitations of:
Claim 1: a process gas emitted into an interior area defined by the interior wall of the workpiece, the system being configured to use the gas to assist with ionization during plasma arc deposition coating of the interior wall.

‘466’s workpiece/tube 1 is not sealed against the vacuum vessel 2. ‘466 does not teach the limitations of:
Claim 3: further comprising at least one end cap removeably located over at least one opening of the workpiece defining part of the vacuum chamber, the vacuum chamber being entirely within a hollow area inside the workpiece.  
Claim 4: further comprising at least one seal removeably located over at least one opening of the workpiece to define part of the vacuum chamber, the vacuum chamber being entirely within a hollow area inside the workpiece.  
Claim 7: further comprising an exterior of the workpiece being exposed to ambient air during plasma coating inside of the workpiece.  
Claim 10: wherein the workpiece is a metallic automotive vehicle engine block including an internal piston cylinder which is plasma arc deposition coated with a tetrahedrally bonded amorphous carbon thin film by the cathode.  

‘955 is an analogous art in the field of CYLINDER LINERS WITH ADHESIVE METALLIC LAYERS AND METHODS OF FORMING THE CYLINDER LINERS (title), sputtering a wear resistant layer 22, such as a diamond-liked carbon (DLC) coating, and metallic adhesive layer 24, such as a chromium or titanium coating, on an inner surface 26 of the cylinder liner 20 to provide superior adhesion and prevent during use of the cylinder liner 20 in the combustion engine ([0022], 3rd sentence, it appear flaking is accidentally dropped, see [0009]). ‘995 teaches that In one embodiment, shown in FIG. 1, the consumable metallic electrode 28 is solid from the first electrode end 44 to the second electrode end 46. In another embodiment, shown in FIGS. 2-4, the consumable metallic electrode 28 includes an electrode wall 48 surrounding the center axis A and presenting a hollow opening 40 from the first electrode end 44 to the second electrode end 46. In the embodiments of FIGS. 2 and 3, the electrode wall 48 includes a plurality of orifices 50 extending from the hollow opening 40 to the deposition chamber 52 ([0026]), the consumable metallic electrode 28 includes the electrode wall 48 presenting the hollow opening 40, and a magnet 54 is disposed in the hollow opening 40 along the electrode wall ([0026], 4th sentence), When the cylinder liner 20 provides the deposition chamber 52, the method also typically includes disposing a first seal 64 on the first body end 32, disposing the first cover 56 on the first seal 64 ([0028], it appears label “54” should be “56” as a removable cap by the bolts and clamp and the chamber is entirely within the body 30, and Figs. 1-2 clearly shows the body 30 is counter electrode of electrode 28 at opposite poles of the power supply 74) The metal material of the body 30 ([0023], last sentence), This includes decreasing the pressure of the deposition chamber 52 to form a vacuum, and applying a negative voltage to the first electrode end 44 to provide plasma in the deposition chamber 52, typically a glow plasma or hollow cathode discharge plasma ([0032], 2nd sentence). Note ‘955 uses plasma deposition of hydrocarbon gas to form DLC ([0042]), while ‘443 is using PECVD or sputtering to form DLC. Note as the environment of the internal chamber 52 is sealed controlled ([0026]), it is obvious let the external chamber environment exposed to air.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the workpiece/tube 1 of ‘466 to Figs. 1-2 of ‘955 with a removable cap, seal 64, entire vacuum plasma chamber within the metallic workpiece/body 30 and gas orifices 50, as taught by ‘955, for the purpose of coating DLC layer on the inner surface of combustion engine to prevent flaking, as taught by ‘955 ([0022], 3rd sentence).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466 and ‘955, as being applied to claim 1 rejection above, further in view of Papa et al. (US 20130146443, hereafter ‘443). 
The combination of ‘466 and ‘955 also teaches some limitation of:
Claim 2: For moving the cathode relative to the tube, the cathode 9 is arranged on a movable rod 11 (col. 2, lines 44-45), By moving rod 11 to and from all of the internal surface of the tube to be coated can be provided with a layer of material (‘466, col. 2, lines 66-68, therefore, the tube 1 is stationary, the claimed “the workpiece is stationary when the system is configured to pass the magnetic field between the cathode and the workpiece“, note this is also an intended use of the apparatus),
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged. Magnetic field lines are schematically shown. In this embodiment at the spot of the central magnet 24 narrow arc path is formed extending around the cathode surface 6. By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, in other words, instead of relatively movement between the cathode 6 and tube 1, using moving magnet to achieve the full utilization of the cathode the claimed “stationary cathode”),
disposing the consumable metallic electrode 28 in the bore of the body 30 along the center axis A, as shown in FIGS. 1-3 (‘955, [0024], the claimed “and only a single and stationary cathode is within a bore of the workpiece when the magnetic field passes between the cathode and the workpiece”).

‘466 does not teach the limitations of:
Claim 2: wherein: the outer surface of the cathode includes graphite; and 
the system is configured to emit an ionic ta-C coating onto the workpiece;

‘443 is an analogous art in the field of APPARATUS AND METHOD FOR DEPOSITING HYDROGEN-FREE TA-C LAYERS ON WORKPIECES AND WORKPIECE (title) Such coatings achieve low wear and a low friction of … engine components (e.g. piston rings) ([0015], 2nd sentence) by adding silicon in hydrogenated PECVD produced DLC (a-C:H) in PECVD/sputtered carbon or carbon arc coatings, the wettability can be improved, therefore reducing friction ([0024], 3rd sentence). ‘443 teaches that In the simplest form of the present invention one of the cathodes 16 is a graphite cathode for supplying the carbon by magnetron sputtering (Fig. 1, [0074]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted graphite cathode to form DLC on engine component, as taught by ‘443, to the apparatus of ‘466 (the limitation of 2A), for the purpose of low friction high wettability component, as taught by ‘443.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466 and ‘955, as being applied to claim 1 rejection above, further in view of Veltrop et al. (US 4849088, hereafter ‘088).
‘466 further teaches some limitations of:
Claim 8: a shaft; a tubular cathode terminal having a cathode surface containing a deposition material for coating said internal surface of said hollow body, and having a cathode bore through said cathode terminal for receiving the longitudinal axis of said shaft (claim 1 of ‘466, see Fig. 4 the shaft in phantom lines, the claimed “further comprising a solid and longitudinally elongated transmission shaft coaxially extending within a hollow center of the cathode, the shaft being attached to the magnetic source and operably moving the magnetic source in longitudinal direction during plasma coating of an interior wall of the workpiece”).  

The combination of ‘466 and ‘955 does not teach the other limitations of:
Claim 8: (the shaft being attached to the magnetic source and operably moving the magnetic source in longitudinal) and rotational directions (during plasma coating of an interior wall of the workpiece).

‘088 is an analogous art in the field of Cathode Arc Discharge Evaporating Device (title). ‘088 teaches that in FIG. 1 a cathode/anode arc discharge device is shown comprising a housing 1 in which an anode ring 2 and a cathode cylinder 3 are provided. … In cathode cylinder 3 a magnetic field generating device 8 is provided suspended to a rod 9 … rod 9 can be moved up and down by means not shown. With arrow 11 it is indicated that it can also rotate (col. 2, lines 27-41), for the purpose of a target surface can be evenly used (col. 1, lines 60-61).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added rotation capability, as taught by ‘088, to the magnet shaft of ‘466, for the purpose of a target surface can be evenly used, as taught by ‘088 (col. 1, lines 60-61).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466 and ‘955, as being applied to claim 1 rejection above, further in view of Wolfe et al. (US 6159558, hereafter ‘558).
The combination of ‘466 and ‘955 further teaches the limitations of:
Claim 9: The metal material of the body 30 (‘955, [0023], last sentence, the claimed “further comprising the workpiece being metallic”),
The cathode 6 comprises an elongated tube which can be inserted in tube 1 (‘466, col. 3, lines 34-35, the claimed “a cathode-movement actuator”).
.

The combination of ‘466 and ‘955 does not teach the other limitations of:
Claim 9: and a programmable controller operably controlling an electrical arc, a vacuum pump, a relief valve, a seal-actuator and a cathode-movement actuator.  

‘558 is an analogous art in the Process For Producing A Carbon Film On A Substrate (title) the substrate is mounted in such a way within the sputtering chamber that the at least one sputter gun, also mounted in the sputtering chamber and comprising each an anode and a sputter target working as a cathode (col. 4, lines 45-50), the sputter material is graphite (col. 4, lines 60-61). ‘558 teaches that FIG. 2 a schematic representation of the computer-controlled deposition system for controlling the film production in the sputter chamber of FIG. 1.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a computer control, as taught by ‘558, to control the operation of the apparatus of ‘466, for the purpose of automation. Note ‘466 teaches an electrical arc, a vacuum pump, and a cathode-movement actuator. Vacuum requires a seal and associated actuator. It is well-known vacuum chamber equipped with a relief valve and computer control the overall system. It is also well-known to automate the cathode insertion mechanism.

Note ‘558 also teach substrate temperature of 100oC (col. 8, lines 7-8, the intended use portion of claim 10).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466 and ‘955, as being applied to claim 7 rejection above, further in view of Bluck et al. (US 6101972, hereafter ‘972) and ‘558.
‘466 does not teach the other limitations of operational parameters. The combination of ‘466 and ‘955 does not teach the limitations of:
Claim 11: wherein the system is configured to include: a plasma arc deposition coating using the cathode having an ion impact energy of at least 10 eV against the workpiece which is metallic; and 
a complete coating cycle being no greater than five minutes from when the vacuum is started to when the vacuum ends.  

‘972 is an analogous art in the Plasma Processing System (title) a power source for energizing the ion source by positively biasing the anode and negatively biasing the cathode (abstract), forming diamond like carbon (DLC) from a plasma containing a hydrocarbon gas such as ethylene (col. 2, lines 37-39). ‘972 teaches that the ions impact the substrate with energy of about 200 eV (col. 11, lines 7-8) the carbon is less likely to flake (col. 11, lines 14-15).

‘558 is an analogous art in the Process For Producing A Carbon Film On A Substrate (title) the substrate is mounted in such a way within the sputtering chamber that the at least one sputter gun, also mounted in the sputtering chamber and comprising each an anode and a sputter target working as a cathode (col. 4, lines 45-50), the sputter material is graphite (col. 4, lines 60-61). ‘558 teaches that The total time to deposit a 0.5 [Symbol font/0x6D]m thick ion protective layer (about 25 cycles of deposition and treatment) is about 45 minutes, but higher rates should be possible through process optimization (col. 7, lines 12-16, therefore, each cycle of growing 0.02 [Symbol font/0x6D]m thick DLC layer takes less than 2 minutes of cycle time).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted ion impact energy of 200 eV, as taught by ‘972, to the apparatus of ‘466, for the purpose of that the carbon is less likely to flake, as taught by ‘972 (col. 11, lines 14-15). A person of ordinary skill would have expected the cycle time of 2 minutes or less, as taught by ‘558, or optimize to a higher rate. Note Applicants’ “deposit ta-C coatings or films with a thickness of about 0.01-30 microns”, ([0010], including thickness smaller than 0.02 [Symbol font/0x6D]m).
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘466, in view of ‘955, ‘972, and Zega (US 4407713, hereafter ‘713).
‘466 teaches some limitations of:
Claim 12: Device For Coating Cavities Of Objects (title, the claimed “A coating system comprising”):
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “an elongated cathode”, see also Fig. 4);
 In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “at least one magnetic source located inside the cathode”),
in FIG. 5 schematically a circuitry is shown in which the tube 1 is connected as anode (col. 3, lines 33-34, the claimed “a workpiece including an internal surface defining an internal bore”),
In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, the claimed “the internal surface of the workpiece surrounding an outer surface of the cathode”);
For limiting the effects of possible leaks to the vacuum two connections 15 and 16 are provided, wherein the connection 15 is connected with a vacuum prepump and connection 16 is connected with a high vacuum pump. To prevent coating of the part of the rod 11 being within the vacuum vessel 2 (col. 2, lines 49-54, the claimed “a vacuum chamber”),
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “the at least one magnetic source being located inside the bore of the workpiece during coating of the internal surface of the workpiece”); 
not only atoms but also ions are deposited. This advantage is accompanied by the more complicated embodiment shown in FIG. 5 with regard to the embodiment shown in FIG. 4 (col. 3, lines 45-48, the claimed “the system being configured to cause plasma arc deposition coating on the bore of the workpiece in an outwardly extending fan-like side view shape, the at least one magnetic source being configured to cause a plasma arc to outwardly span and contact between the cathode and the bore of the workpiece“, see claim interpretation above for the intrinsic spreading of sputtered ions);
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged. Magnetic field lines are schematically shown. In this embodiment at the spot of the central magnet 24 narrow arc path is formed extending around the cathode surface 6. By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, in other words, instead of relatively movement between the cathode 6 and tube 1, the claimed “the system being configured to keep the cathode stationary within the bore when the cathode is energized“).

‘466’s workpiece/tube 1 is not sealed against the vacuum vessel 2. ‘466 does not teach the limitations of:
Claim 12: (12A) a metallic (workpiece),
(a vacuum chamber) being defined by at least the internal surface of the workpiece and at least one member comprising: (a) a removable end cap or (b) a flexible seal, positioned adjacent to and operably contacting against at least one open end of the bore; 
(12B)  the bore of the workpiece including an ionic ta-C coating thereon when the magnetic source acts on a plasma within the vacuum chamber; 
(12C) the coating having an ion impact energy of at least 10 eV against the workpiece; 
(12D) an exterior of the workpiece being exposed to ambient air when the cathode is energized; 
(12E) an exterior surface of the cathode is 2-5 cm away from an inner surface of the bore;
(12F) (the system being configured to cause plasma arc deposition coating) of the ionic ta-C coating (on the bore of the workpiece in an outwardly extending fan-like side view shape).

‘955 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the workpiece/tube 1 of ‘466 to Figs. 1-2 of ‘955 with a removable cap, seal 64, entire vacuum plasma chamber within the metallic workpiece/body 30 and gas orifices 50 for DLC coating (the limitations of 12A, 12B, 12D, and 12F), as taught by ‘955, for the purpose of coating DLC layer on the inner surface of combustion engine to prevent flaking, as taught by ‘955 ([0022], 3rd sentence).

‘972 is an analogous art in the Plasma Processing System (title) a power source for energizing the ion source by positively biasing the anode and negatively biasing the cathode (abstract), forming diamond like carbon (DLC) from a plasma containing a hydrocarbon gas such as ethylene (col. 2, lines 37-39). ‘972 teaches that the ions impact the substrate with energy of about 200 eV (col. 11, lines 7-8) the carbon is less likely to flake (col. 11, lines 14-15).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted ion impact energy of 200 eV, as taught by ‘972, to the apparatus of ‘466 (the limitation of 12C), for the purpose of that the carbon is less likely to flake, as taught by ‘972 (col. 11, lines 14-15). 

‘713 is an analogous art in the field of Cylindrical Magnetron Sputtering Cathode And Apparatus (title), a tubular metal substrate 59 to be internally coated, arranged coaxially around the tubular target 20 of the central cylindrical cathode 10. The tubular metal substrate 59 is connected to ground (as well as the metal enclosure 3), while the central cathode 10 is connected via a switch 60 and an ammeter 61 to the negative pole of a high-voltage source 62 whose other pole is also grounded (Fig. 1, col. 8, line 64 to col. 9, line 2, similar to ‘466), a plurality of equiangularly spaced axially extending radially magnetized magnets 461 to 464 and 471 to 474 (col. 7, lines 50-52), a relative motion of the magnetron with respect to the tubular target and to the substrate may be carried out, either in a to-and-fro rotatory movement of an amplitude sufficient for causing at least one closed-loop magnetic arch generated by the magnetron to be scanned over the entire surface of the sputtering face of the tubular target as well as in front of the entire surface of the substrate to be coated, or otherwise according to an unidirectional rotatory movement causing full revolutions of the magnetron relative to the tubular target and the substrate. Such oscillatory or unidirectional relative motion may also involve rotating the magnetron alone while the tubular target and the substrate are fixed, or rotating both the target and the substrate (at identical or different speeds, and/or in the same or reverse direction) while the magnetron alone is stationary, or by rotating all three elements (col. 3, lines 43-60). ‘713 teaches that the internal surface of soft iron tubes having … an internal diameter of about 70 mm (col. 11, lines 13-15), tubular target 20 made of 18/8 stainless steel (stainless steel 304 according to US designation), with an internal diameter of about 32 mm (col. 11, lines 21-23), A soft iron tube 59 to be coated is arranged concentrically around the cylindrical cathode 10, and the sealed enclosure 3 is evacuated to a pressure (col. 11, lines 37-39, the distance is (70-32)mm/2 = 1.9 cm).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the separation between hollow cathode and the anode workpiece about 2 cm, as taught by ‘713, to the apparatus of ’466 (the limitations of 12E), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Note ‘713 “while the tubular target and the substrate are fixed“ also teaches various intended use of “stationary” of claims 2, 12 (and 26 below).

‘466 further teaches the limitations of:
	Claim 18: in FIG. 5 schematically a circuitry is shown in which the tube 1 is connected as anode (col. 3, lines 33-34, the claimed “wherein the workpiece is an anode during the coating and a longitudinal length of the cathode is greater than a lateral diameter of the cathode” and as shown in Fig. 4).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, ‘955, ‘972, and ‘713, as being applied to claim 12 rejection above, further in view of Bonecutter (US 20180130687, hereafter ‘687).
The combination of ‘466, ‘955, ‘972, and ‘713 further teaches some limitations of:
Claim 15: In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (‘466, col. 3, lines 17-24, Fig. 4 shows the claimed “wherein the at least one magnetic source is located within a hollow center of the cathode, such that the cathode is laterally between the magnetic source and the workpiece”),
When the cylinder liner 20 provides the deposition chamber 52, the method also typically includes disposing a first seal 64 on the first body end 32, disposing the first cover 56 on the first seal 64 (‘955, [0028], it appears label “54” should be “56”, the claimed “and the flexible seal to seal between the end cap and the workpiece”).
  
The combination of ‘466, ‘955, ‘972, and ‘713 does not teach the other limitations of:
Claim 15: (the flexible seal) includes an inflatable bulb seal which is inflated (to seal between the end cap and the workpiece) after the cathode has been inserted into the workpiece.  

‘687 is an analogous art in the ELECTRONIC DEVICE MANUFACTURING LOAD PORT APPARATUS, SYSTEMS (title) Substrate process tool 108 may perform one or more processes, such as, e.g., physical vapor deposition (PVD), chemical vapor deposition (CVD), etching, annealing, pre-cleaning, metal or metal oxide removal, or the like, on one or more substrates. Other processes may be carried out on substrates therein (Fig. 1, [0026]). ‘687 teaches that Alternative seal 540 may be a bulb seal (Fig. 5, [0034], 3rd sentence), The configurations of groove 438 and seal 440 and/or seal 540 may advantageously provide effective sealing in situations where compression of seal 440 and/or 540 is non-uniform. That is, despite a non-uniform compression of the seal 440 and/or 540, the seal 440 and/or 540 maintains an appropriate level of environmental isolation between the factory interface and load port/substrate carrier ([0035]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the first seal 64 of ‘955 with bulb seal 540, for the purpose of environment isolation despite a non-uniform compression of the seal, as taught by ‘687 ([0035]). Note it would have been obvious to inflate the bulb seal after sealing to enhance the sealing function.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466, ‘955, ‘972, and ‘713, as being applied to claim 12 rejection above, further in view of ‘088.
‘466 further teaches some limitations of:
Claim 16: a shaft; a tubular cathode terminal having a cathode surface containing a deposition material for coating said internal surface of said hollow body, and having a cathode bore through said cathode terminal for receiving the longitudinal axis of said shaft (claim 1 of ‘466, see Fig. 4 the shaft in phantom lines, the claimed “further comprising a solid and longitudinally elongated transmission shaft coaxially extending within the cathode, the shaft being attached to the magnetic source, and the shaft and the magnetic source operably moving longitudinal direction during plasma coating of the internal surface of the workpiece”).  

Note ‘713 also teaches rotation of the magnetron. 

The combination of ‘466, ‘955, ‘972, ‘713 does not teach the other limitations of:
Claim 16: (the shaft and the magnetic source operably moving longitudinal) and rotational directions (during plasma coating of the internal surface of the workpiece).  

‘088 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added rotation capability, as taught by ‘088, to the magnet shaft of ‘466, for the purpose of a target surface can be evenly used, as taught by ‘088 (col. 1, lines 60-61).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466,  ‘955, ‘972, and ‘713, as being applied to claim 12 rejection above, further in view of ‘558.
The combination of ‘466, ‘955, ‘972, and ‘713 does not teach the other limitations of operational parameters:
Claim 17: the ionic ta-C coating has a thickness of about 0.01-30 microns; and
the cathode is configured to apply a complete coating cycle within no greater than five minutes from when vacuum pressure is started to when the vacuum pressure ends.  

‘558 are analogous arts as discussed above. 558 teaches that The total time to deposit a 0.5 [Symbol font/0x6D]m thick ion protective layer (about 25 cycles of deposition and treatment) is about 45 minutes, but higher rates should be possible through process optimization (col. 7, lines 12-16, therefore, each cycle of growing 0.02 [Symbol font/0x6D]m thick DLC layer takes less than 2 minutes of cycle time).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have operated the combined apparatus with the cycle time of 2 minutes or less for growing 0.02 [Symbol font/0x6D]m thick DLC, as taught by ‘558, or optimize to a higher rate. 

Note ‘443 teaches a 1 micron coating can be deposited (on a rotating substrate) within a period of about two to six hours ([0021]), by controlling to a short processing time, thinner coating will need shorter cycle time.
Claims 26, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘466, in view of  ‘955, ‘558  and ‘972 (optionally with ‘713).
‘466 teaches some limitations of:
Claim 26: Device For Coating Cavities Of Objects (title, the claimed “A coating system comprising”):
 In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32, Fig. 1 shows cathode 6 is hollow, the claimed “an elongated and hollow cathode”, see also Fig. 4);
In FIG. 1 the tube to be coated is referred to with 1. This tube is arranged in vessel 2, which is only partly shown. In this vessel 2, an opening 3 is provided, through which the cathode arc vaporizing device, generally indicated with 4, can be introduced. With flange 5 this device 4 can be sealingly connected to vessel 2. Vessel 2 is a vacuum vessel. As shown the cathode arc deposition device is introduced in tube 1. This cathode arc deposition device comprises cathode 6 and an anode 7 (col. 2, lines 27-32),  In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “at least one magnetic source located inside the cathode”, ‘466 is capable of processing engine block as the workpiece/tube 1, the claimed “an engine block including an internal surface defining an internal bore, the internal surface of the engine block surrounding an outer surface of the cathode”, see also ‘955 below),
For limiting the effects of possible leaks to the vacuum two connections 15 and 16 are provided, wherein the connection 15 is connected with a vacuum prepump and connection 16 is connected with a high vacuum pump. To prevent coating of the part of the rod 11 being within the vacuum vessel 2 (col. 2, lines 49-54, the claimed “a vacuum chamber”),
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged ... By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, the claimed “the at least one magnetic source being located inside the bore of the engine block during coating of the internal surface of the engine block”, again, see ‘955 below if Applicants argue that engine block is not an intended use of apparatus); 
In FIG. 4 a detail of FIG. 1 is shown, being the part near cathode 6. In contrast to FIG. 1 a permanent magnet assembly generally referred to with 23, is arranged. Magnetic field lines are schematically shown. In this embodiment at the spot of the central magnet 24 narrow arc path is formed extending around the cathode surface 6. By moving this assembly 23 within the cathode, the surface of the cathode can be uniformly used (col. 3, lines 17-24, in other words, instead of relatively movement between the cathode 6 and tube 1, the claimed “the cathode being configured to be stationary within the bore when the cathode is energized“).
Claim 31: not only atoms but also ions are deposited. This advantage is accompanied by the more complicated embodiment shown in FIG. 5 with regard to the embodiment shown in FIG. 4 (col. 3, lines 45-48, the claimed “a plasma arc laterally spanning between the cathode and the interior wall of the workpiece”).  

‘466’s workpiece/tube 1 is not sealed against the vacuum vessel 2. ‘466 does not teach the limitations of:
Claim 26: (26A) (a vacuum chamber) being defined by at least the internal surface of the engine block and at least one member comprising: (a) a removable end cap or (b) a flexible seal, operably contacting against at least one open end of the bore; and
(26B)  a programmable controller operably controlling an electrical arc, a vacuum pump, a relief valve, a seal-actuator and a cathode-movement actuator;
(26C) the cathode-movement actuator comprising a robotic arm operably moving the cathode from a retracted position to an advanced position within the bore of the engine block; 
an automated mechanism operably moving the at least one member to contact against the at least one open end of the bore, the automated mechanism comprising at least one of: (a) another robotic arm, (b) an actuator-driven linkage, (c) an actuator-driven ball screw, and the automated mechanism being controlled by the programmable controller; 
(26D) the bore of the engine block including a single ionic ta-C coating directly located on an inside of the bore without another coating layer therebetween;  
(26E) the coating being configured to have an ion impact energy of at least 10 eV against the bore; 
 (26F) an exterior surface of the engine block being exposed to ambient air exterior to the vacuum chamber when the cathode is energized;
(26G) the cathode-movement actuator being configured to cause (the cathode to be stationary within the bore when the cathode is energized).
Claim 28: wherein: the ionic ta-C coating has a thickness of about 0.01-30 microns; and 
the cathode being configured to have a complete coating cycle within no greater than five minutes from when vacuum pressure is started to when the vacuum pressure ends.  
Claim 31: further comprising a process gas emitted into an interior area defined by the interior wall of the workpiece, the system being configured to use the gas to assist with ionization during plasma arc deposition coating of the interior wall.  

‘955 is an analogous art as discussed above. Recall that ‘955 disclosed sputtering a wear resistant layer 22, such as a diamond-liked carbon (DLC) coating, and metallic adhesive layer 24, such as a chromium or titanium coating, on an inner surface 26 of the cylinder liner 20 to provide superior adhesion and prevent during use of the cylinder liner 20 in the combustion engine ([0022], 3rd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the workpiece/tube 1 of ‘466 to Figs. 1-2 of ‘955 with a removable cap, seal 64, entire vacuum plasma chamber within the metallic workpiece/engine body 30 and gas orifices 50 (the limitations of 26A, 26D, 26F, and 31), as taught by ‘955, for the purpose of coating DLC layer on the inner surface of combustion engine to prevent flaking, as taught by ‘955 ([0022], 3rd sentence).

‘558 is an analogous art in the Process For Producing A Carbon Film On A Substrate (title) the substrate is mounted in such a way within the sputtering chamber that the at least one sputter gun, also mounted in the sputtering chamber and comprising each an anode and a sputter target working as a cathode (col. 4, lines 45-50), the sputter material is graphite (col. 4, lines 60-61). ‘558 teaches that FIG. 2 a schematic representation of the computer-controlled deposition system for controlling the film production in the sputter chamber of FIG. 1. ‘558 also teaches that The total time to deposit a 0.5 [Symbol font/0x6D]m thick ion protective layer (about 25 cycles of deposition and treatment) is about 45 minutes, but higher rates should be possible through process optimization (col. 7, lines 12-16, therefore, each cycle of growing 0.02 [Symbol font/0x6D]m thick DLC layer takes less than 2 minutes of cycle time).

‘972 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a computer control, as taught by ‘558, to control the operation of the apparatus of ‘466, for the purpose of automation. Note ‘466 teaches an electrical arc, a vacuum pump, and a cathode-movement actuator. Vacuum requires a seal and associated actuator. It is well-known vacuum chamber equipped with a relief valve and computer control the overall system (the limitation of 26B). Furthermore, to have adopted ion impact energy of 200 eV, as taught by ‘972, to the apparatus of ‘466 (the limitation of 26E), for the purpose of that the carbon is less likely to flake, as taught by ‘972 (col. 11, lines 14-15). A person of ordinary skill would have expected the cycle time of 2 minutes or less, as taught by ‘558, or optimize to a higher rate. Note Applicants’ “deposit ta-C coatings or films with a thickness of about 0.01-30 microns”, ([0010], including thickness smaller than 0.02 [Symbol font/0x6D]m, the limitation of claim 28).

	In regarding to the limitations of 26C, the examiner notices these robots are used before the coating. The use of multiple robots to assembly the components of the apparatus before coating is well-known in the art. It would have been obvious to have adopted robots for assembly for the purpose of automation and saving cost. Because these robots are used for assembling process, it is clearly not to be used during coating process, the limitation of 26G.

If Applicants argue that stationary cathode is not an intended use and ‘466 does not teach such, ‘713 clearly teach stationary cathode “Such oscillatory or unidirectional relative motion may also involve rotating the magnetron alone while the tubular target and the substrate are fixed, (col. 3, lines 43-60). 

Fig. 5 of ‘466 shows adjustable voltage source 27, by applying a low voltage, ‘466 is capable of the limitation of:
Claim 29: wherein the cathode is a cool-cathode configured to operate at less than 120° C at an outer surface thereof to avoid the use of cooling fluid.  

Note ‘558 also teach substrate temperature of 100oC (col. 8, lines 7-8, the intended use of claim 29).
Claim 27, and alternatively, claims 26, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘466, in view of  ‘955, ‘558, ‘972, Brown et al. (US 20130000550, hereafter ‘550), and Cedoz et al. (US 20080149026, hereafter ‘026). (optionally with ‘713).
In case Applicants argue that using robot for assembly is not well-known, or the using of robot for the specific component is not known, or the robot was used more than the assembly in Applicants’ claim.

‘550 is an analogous art in the field of The plasma transferred wire arc ("PTWA") process is a particularly useful high-pressure plasma coating process capable of producing high-quality metallic coatings for a variety of applications, such as the coating of engine cylinder bores ([0003]). ‘550 teaches that The processing cell 16, the metal spraying torch assembly 40, and the metal spraying shroud assembly 50 may be used for coating an internal combustion engine block workpiece 46 with a metal spray 68 and is particularly useful in thermally spraying a thin metal film or coating on the inside of cylindrical piston cylinder bores 48 of the engine block workpiece 46 (Fig. 1, [0031], 3rd-4th sentences), with the torch spray nozzle 60 and the shroud 70 rotating about the longitudinal axis 66 and further linearly translated along the longitudinal axis 66 by the robot 36 to coat the desired surface of the engine cylinder bore 48 (Figs. 7A-7B, [0044], see also Figs. 3-6).

‘026 is an analogous art in the field of COATING MATERIAL DISPENSING APPARATUS (title), A coating material atomizing and dispensing system comprises an atomizer and an assembly of electrodes. The electrode assembly is removably coupled to the atomizer to permit the assembly to be disassembled from the atomizer to permit entry of the atomizer through an opening smaller than the atomizer-electrode assembly can pass through. A device is provided for supporting the assembly when the assembly is disassembled from the atomizer (abstract), In some coating installations, automotive vehicle coating plants being typical, atomizers 10 are typically mounted on the ends of robot arms ([0025]). ‘026 teaches that The atomizer 110 is of a known design and includes a bell cup 116 which is driven to rotate by a motor housed in the housing 112. Separate lines supply coating material from a source 111 and compressed air from a source 113 to the atomizer 110 through the robot arm 115 and passages in the bulkhead 126 (Fig. 2, [0028]), coating application process utilizing indirect charge technology with a coating robot utilizing an automatically detachable assembly 124 (Fig. 4, [0037], i.e. robot control the detaching and attaching of a bulkhead/end cap). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted robots for controlling linear movement of the anode 7 of ‘466, as taught by ‘550, and a robot to control the imported end cap from ‘955, as taught by ‘026, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Claims 28-29 and 31 rejections are discussed above.

The combination of ‘466 ‘955, ‘558, ‘972, ‘550, and ‘026 teaches the limitations of:
Claim 27: a shaft; a tubular cathode terminal having a cathode surface containing a deposition material for coating said internal surface of said hollow body, and having a cathode bore through said cathode terminal for receiving the longitudinal axis of said shaft (claim 1 of ‘466, see Fig. 4 the shaft in phantom lines, the claimed “further comprising a solid and longitudinally elongated transmission shaft coaxially extending within the cathode, the shaft being attached to the magnetic source, and the shaft and the magnetic source operably moving longitudinal direction during plasma coating of the internal surface of the workpiece”),
  the metal spraying torch assembly 40 and the metal spraying shroud assembly 50 rotate about a longitudinal axis 66 (‘550, [0032], last sentence, the claimed “the shaft being attached to the magnetic source and operably moving the magnetic source in longitudinal and rotational directions during plasma coating of an interior wall of the workpiece”, note ‘206 also teaches rotation of electrode 22, [0024], 2nd sentence).
Claim 27 is also rejected under 35 U.S.C. 103 as being unpatentable over ‘466, ‘955, ‘558, and ‘972 (optionally with ’550, ‘026, and ‘713), as being applied to claim 26 rejection above, further in view of  ‘088.
‘466 further teaches some limitations of:
Claim 27: a shaft; a tubular cathode terminal having a cathode surface containing a deposition material for coating said internal surface of said hollow body, and having a cathode bore through said cathode terminal for receiving the longitudinal axis of said shaft (claim 1 of ‘466, see Fig. 4 the shaft in phantom lines, the claimed “further comprising a solid and longitudinally elongated transmission shaft coaxially extending within the cathode, the shaft being attached to the magnetic source, and the shaft and the magnetic source operably moving longitudinal direction during plasma coating of the internal surface of the workpiece”).  

The combination of ‘466 ‘955, ‘558, and ‘972 (optionally with ‘550, ‘026, and ‘713) teaches some limitations of:
Claim 27: (the shaft being attached to the magnetic source and operably moving the magnetic source in longitudinal) and rotational directions (during plasma coating of an interior wall of the workpiece).

‘088 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added rotation capability, as taught by ‘088, to the magnet shaft of ‘466, for the purpose of a target surface can be evenly used, as taught by ‘088 (col. 1, lines 60-61).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466 and ‘955, as being applied to claim 1 rejection above, further in view of ‘687.
The combination of ‘466 and ‘955 further teaches some limitations of:
Claim 32: When the cylinder liner 20 provides the deposition chamber 52, the method also typically includes disposing a first seal 64 on the first body end 32, disposing the first cover 56 on the first seal 64 ([0028], it appears label “54” should be “56”, the claimed “further comprising a flexible seal to seal between an end cap and the workpiece” and “the end cap removably positioned adjacent an open end of the interior wall of the workpiece”).

The combination of ‘466 and ‘955 does not teach the other limitations of:
Claim 32: (further comprising a flexible) and inflatable bulb seal inflating (to seal between an end cap and the workpiece) after the cathode has been inserted into the workpiece.  

‘687 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the first seal 64 of ‘955 with bulb seal 540, for the purpose of environment isolation despite a non-uniform compression of the seal, as taught by ‘687 ([0035]). Note it would have been obvious to inflate the bulb seal after sealing to enhance the sealing function.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over ‘466 and ‘955, as being applied to claim 1 rejection above, further in view of ‘558, ‘550 and ‘026.
The combination of ‘466 and ‘955 does not teach the other limitations of:
Claim 32: the cathode-movement actuator operably moving the cathode from a retracted position to an advanced position within the bore of the engine block; 
an automated mechanism operably moving the at least one member to contact against the at least one open end of the bore, the automated mechanism comprising at least one of: (a) a robotic arm, (b) an actuator-driven linkage, (c) an actuator-driven ball screw; and 
Serial No. 16/620,341Page 10a programmable controller operably controlling actuation of the cathode-movement actuator and the automated mechanism, the programmable controller also controlling movement of the magnetic field and igniting of the plasma arc, and the magnetic field guiding a location of the plasma arc.

	‘558, ‘550, and ‘026 are analogous arts as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted robots for controlling linear movement of the anode 7 of ‘466, as taught by ‘550, and a robot to control the imported end cap from ‘955, as taught by ‘026, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have adopted a computer control, as taught by ‘558, to control the operation of the combined apparatus of ‘466, ‘955, ‘550, and ‘026, for the purpose of automation.
Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
Applicants traverse the claim interpretation because there is no need since the claim terms are not ambiguous, see page 12. 
This argument is found not persuasive.
The claim interpretation is not 112 ambiguous rejection. Claim interpretation is to help readers to understand the examiner’s position. Even if Applicants demand the office action to omit claim interpretation so that reader would be unclear as the rationale of the rejection, the examiner cannot comply as the Office requires a clear explanation of the rejection.
In regarding to 112(b) rejection of claim 2, see the first complete paragraph of page 13, Applicants’ amendment overcomes the rejection. However, Applicants added numerous features, included non-elected Species, without or without supports, raises numerous 112(a) issues and one new 112(b) issue.
In regarding to art rejection, Applicants argue that 
A) Wesemeyer ‘466 and Aharonov ‘955 are sputtering, not the plasma arc deposition, which is a CVD, and centristically provides new IDS to show difference between CVD and sputtering, see the middle of page 13 the middle of page 15.
This argument is found not persuasive.
CVD is not in the claim. Note plasma arc deposition is not exclusively CVD. For example, see US 20040180252, “at least one PVD process selected from the group consisting of sputtering, ion plasma deposition, electron beam physical vapor deposition, laser ablation, and plasma arc deposition”([0022], last sentence).
Even if Applicants amendment the claim to include CVD plasma arc deposition, it is merely an intended use of the apparatus. By feeding appropriate reactive gas, the sputtering apparatus can perform CVD. 
Note also ‘443, already cited in previous OC, teaches PECVD/sputter ([0024]). See also US 4234622 discussed in conclusion below.
B) ‘955 does not disclose arc, cannot be combined with ‘466, see the 2nd complete paragraph of page 15.
This argument is found not persuasive.
‘955 teaches “to the first electrode end 44 to provide plasma in the deposition chamber 52, typically a glow plasma or hollow cathode discharge plasma”, ([0032], 2nd sentence).
Is it that Applicants are arguing ‘955 has to use the word arcing instead of plasma to be an analogous art?
The OC has clearly set forth that: ‘955 is an analogous art in the field of CYLINDER LINERS WITH ADHESIVE METALLIC LAYERS AND METHODS OF FORMING THE CYLINDER LINERS (title), sputtering a wear resistant layer 22, such as a diamond-liked carbon (DLC) coating, and metallic adhesive layer 24, such as a chromium or titanium coating, on an inner surface 26 of the cylinder liner 20 to provide superior adhesion and prevent during use of the cylinder liner 20 in the combustion engine ([0022], 3rd sentence, it appear flaking is accidentally dropped, see [0009]).
Whether a reference can be combined or not is not based on plasma or arc, or any specific items applicants want to pick, arc, or CVD, or any particular item that is not in common in any two references.
C) 466 does not teach “an interior wall of the workpiece, surrounding the outer surface of the cathode, defining part of a vacuum chamber connected to the vacuum source” see the 1st complete paragraph of page 16.
This argument is found not persuasive.
The OC has clearly set forth that “as the interior wall of the workpiece surrounds a part of the vacuum chamber, and this interior volume is connected to the vacuum source, note the claim does not require that the workpiece is part of the wall of the vacuum chamber, which are further limited by claims 3, 4, or 7”. 
Note claims 3, 4, and 7 are in combination with ‘955 which has the engine block 30 completely surrounding the vacuum chamber.
In regarding to Wolfe ‘558, Applicants argue that ‘558 teaches away from ‘466 because ‘558 disparages arcing, see the bottom of page 15.
This argument is found not persuasive.
Is it Applicants are arguing that because arcing problem, a person of ordinary skill would not use an computer to control the apparatus?
Applicants misrepresent the word arcing in the context of ‘558. ‘558’s “arcing” means abnormal discharge, not the plasma generation. ‘558 teaches plasma as Applicants’ recognized. For example: 
“a temperature of the sputter targets between 600o C. and 1800o C. prevents the formation of insulating coatings on the target which may lead to arcing and reduce the sputtering rate” (col. 5, lines 5-8). 
“It was discovered that DC sputtering of a cold graphite target generated severe arcing. This is probably due to the formation of an insulating diamond-like carbon layer on the target due to argon ion bombardment. The diamond-like carbon layer forms an insulator which becomes electrically charged by the electrons travelling in the race track of the target. When this charging effect has produced a voltage higher than the breakdown voltage of the gas inside the chamber, an arc will travel from the target to the nearest grounding point. These arcs generate particulate defects in the film and prevent a stable deposition. Arcing may also extinguish the plasma by consuming the secondary electrons needed to sustain the plasma and, even worse, the arc can eject macroscopic particles from the target, which will severely degrade the performance of the silicon stencil mask” (col. 5, lines 18-33). 
In regarding to Bluck ‘972, Applicants argue that ‘972 teaches reducing arcing, see the last paragraph of page 17.
This argument is found not persuasive.
Again, arcing is “abnormal discharge” in the plasma processing. 
‘972 discloses “the voltage applied to the anodes can be varied from a low value determined by the minimum necessary to get significant ionization of the working gas (about 50 V), and a maximum determined by the onset of arcing on the grounded walls” (col. 10, lines 38-42).
In regarding to Zega ‘713, Applicants argue that ‘713’s Fig. 9 leads away from the examiner’s assumption, see the 1st complete paragraph of page 18.
This argument is found not persuasive.
The OC has clearly set forth the rationale leading to the distance calculation. There is no assumption by the examiner. On the other hand, Applicants asserting that Fig. 9 leads away from the rejection without any supporting evidence does not lead to understanding of what the argument is about.
In regarding to claim 27, Applicants argue that the rejection is hindsight, see the middle of page 20.
This argument is found not persuasive.
Applicants’ argue hindsight reasoning without giving any specific reason except repeating previous argument.

The rest of arguments are repeating the same arguments or quoting irrelevant portion of the prior arts instead of the Examiner’s explanation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4234622 is cited for “a method of vacuum depositing more than one film on a substrate by sputtering and chemical vapor deposition in the same chamber without a break in vacuum” (col. 1, lines 35-38). US 20040180252 is cited for plasma arc can be PVD ([0022], last sentence). US 4167370 is cited for “Some of the ionized gas molecules that strike a particular electrode surface serve to effect sputtering which spreads the material of the electrode surface into the region 13A to effect gettering” (col. 2, line 66 to col. 3, line 1).

US 5988103 is cited for “The distance between the outer surface of the target 20 and the inner bore surface of the electrode tube 30 was 2.9 centimeters” (Fig. 1, col. 9, lines 42-44).

US 20110073471 is cited for shaft 110 that drives magnet 90 within cathode 80 (Fig. 1) and the anode may be a conductive surface of the vacuum chamber ([0007]). US 6638608 cited for sputtering (col. 1, lines 52-53) forming DLC (col. 2, line 28), at carbon ion energy up to 150 eV (col. 5, line 59 and elsewhere). US 6765144 is cited for time-varying magnetic field strength of 100 milliTesla would be reduced to about 10 milliTesla of the time-varying field (col. 12, lines 51-53) for DLC (col. 31, lines 63-64), note the “a magnetic force at the outer surface of the cathode being 1 - 20 milliteslas” of claim 5 is an intended use of the apparatus (but not examined currently).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716